Citation Nr: 0214861	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  02-04 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for injuries sustained 
in an automobile accident.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel

INTRODUCTION

The appellant had active duty training from July 1969 to 
November 1969 and "ANACDUTRA" for 2 weeks in May 1970.  He 
was also scheduled for a weekend drill in August 1970.  The 
appellant had additional service in the reserves as further 
discussed below.

This appeal arises from a rating decision from the Department 
of Veterans Affairs (VA) Winston-Salem, North Carolina 
Regional Office (RO).

In August 2002, a video teleconference hearing was held 
before the undersigned who is a Member of the Board rendering 
the final determination in this claim and who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102 (West Supp. 2002).  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of whether new and 
material evidence has been submitted to reopen the claim for 
service connection for injuries sustained in an automobile 
accident has been obtained by the RO.

2.  In a decision of the Board in January 1978, service 
connection for residuals for broken toes, fractured patellae, 
fractured femora, fractured jaw, and fractured skull was 
denied.  This is the last final denial of this issue on any 
basis.

3.  Evidence associated with the claims file since the 
January 1978 Board decision has not been considered 
previously and is so significant that it must be considered 
in order to fairly decide whether the appellant is entitled 
to service connection for injuries sustained in an automobile 
accident.

4.  Resolving reasonable doubt in the appellant's favor, the 
injuries sustained in the automobile accident occurred while 
the appellant was traveling to reserve training and are thus 
considered in the line of duty.


CONCLUSIONS OF LAW

1.  The January 1978 decision of the Board that denied 
service connection for residuals of broken toes, fractured 
patellae, fractured femora, fractured jaw, and fractured 
skull is final.  38 U.S.C.A. §§ 5103A, 7104(b) (West 1991 and 
Supp. 2002); 38 C.F.R. § 20.1105 (2001).

2.  Evidence received since the January 1978 Board decision 
is new and material, and thus, the claim for service 
connection for injuries sustained in an automobile accident 
is reopened.  38 U.S.C.A. §§ 5103A, 5108 (West 1991 and Supp. 
2002); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159, and 3.326); 38 C.F.R. 
§§ 3.156(a), (c) (2001).

3.  With resolution of reasonable doubt in the appellant's 
favor, injuries sustained in an automobile accident were 
incurred in the line of duty and were incurred in inactive 
duty training.  38 U.S.C.A. §§ 1131, 5103A (West 1991 and 
Supp. 2002); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159, and 3.326); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.6 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et. seq. (West Supp. 2002).  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal was initiated prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 detailed 
below.

To the extent that provisions of the VCAA apply in the 
instant case, in particular regards to notice to the 
appellant, after reviewing the record, the Board is satisfied 
that all appropriate notice and development has been 
accomplished.  A letter addressing the VCAA requirements was 
sent to the appellant in June 2001.  The letter, other 
letters sent to the appellant, and the SOC in this case 
collectively inform the appellant of what evidence he must 
obtain and which evidence VA would seek to obtain, as 
required by section 5103(a), as amended by the VCAA, and by § 
3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, it 
appears that all pertinent evidence has been obtained.  
Therefore, there is no evidence that there are additional 
records that should be obtained, nor is there evidence that 
other development is necessary.  Thus, no further assistance 
to the appellant is required to comply with the duty to 
assist him.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  As all 
records that can be obtained have been obtained, there is no 
more specific notice indicated in this case, in particular in 
light of the decision in this case.

It was noted in the VCAA that, with respect to previously 
disallowed claims, "[n]othing in (38 U.S.C.A. § 5103A) shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in (38 U.S.C.A. § 5108)."  
38 U.S.C.A. § 5103A(f) (West Supp. 2002).  Therefore, the 
recent change to the law has not modified the requirement 
that a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.  Thus, it 
is necessary that the case be adjudicated initially on the 
issue of whether new and material evidence is of record to 
reopen the claims.  If it is determined that such evidence 
has been presented, the claim will be reopened, any required 
development would be undertaken.  Elkins v. West, 12 Vet. 
App. 209 (1999).

When a claim is disallowed by the Board of Veterans' Appeals, 
it may not thereafter be reopened and allowed, and no claim 
based upon the same factual basis shall be considered.  38 
U.S.C.A. § 7104(b) (West 1991).  However, when a claimant 
requests that a claim be reopened after an appellate decision 
and submits evidence in support thereof, a determination as 
to whether such evidence is new and material must be made.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1105 (2001).

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence in this case shows that the appellant was in 
reserve service in North Carolina.  A July 1974 report shows 
the appellant was requested to be discharged from the 
reserves.  He was allegedly injured in an automobile accident 
in Washington, D.C. in August 1970.  This was reported in 
October 1970 by the appellant's grandmother who visited the 
Unit Aide to inquire as to whether the service would pay of 
the cost of hospitalization of the appellant.  It was 
reported that at that time she stated that the appellant 
"was coming home from work" at the time he was hit by a 
car.  There was no communication from the appellant.  
Subsequently, pursuant to a medical examination in April 
1972, the appellant was determined to be medically 
disqualified for retention in active status of the reserves.   

Service medical records show that enlistment examination in 
August 1968, the appellant's upper extremities, lower 
extremities, and musculoskeletal system was clinically 
evaluated as normal.  On examination in September 1971, the 
appellant reported he was in the Washington Hospital Center 
in Washington D.C. for fracture right and left femur, 
patella, foot, and jaw.  On examination, the diagnosis was 
poor range of motion of the right knee.  When the appellant 
was seen in November 1971, the appellant reported that he had 
been in a car accident in August 1970 and fractured both 
femurs.  On examination, the diagnosis was status post 
bilateral femur fractures and bilateral chondromalacia of the 
patella, severe.

On a VA examination in October 1975, the appellant reported 
that he was in an automobile accident in 1970, when he was 
running and was hit by a car, where he suffered fracture of 
both femurs and left kneecap and toes on both feet.  The 
diagnosis was traumatic arthritis of the left knee and right 
thigh, mild.  The prognosis was unknown, this was usually a 
progressive disability.  

In January 1976, the appellant filed a claim for service 
connection for broken toes, both kneecaps, both thighs, 
fractured jaw, and fractured skull.  The appellant reported 
that he was hit by an automobile on August 8, 1970 in 
Washington, D.C. while on his way to North Carolina for 
reserve weekend drill.

A notation from the National Personnel Records Center from 
March 1976 shows that the records failed to show if the 
appellant was on scheduled drill for August 8, 1970.  There 
was no reason shown why the appellant was in Washington, D.C.

By rating action of August 1976, service connection for 
residuals for broken toes, both knee caps, thighs, fractured 
jaw, and fractured skull was denied.  An appeal was perfected 
as to this rating action.

In a June 1977 report from a retired Marine Corps officer it 
was stated that during the period of August 10-14, 1970, he 
visited the Reserve Center in North Carolina on behalf of the 
appellant and talked with the Unit Aide and learned that the 
appellant's crew was scheduled for drill on the weekend of 
August 8 and 9, 1970.  The appellant was supposed to have 
been at the drill on August 8, 1970 and knew it because he 
had been there the weekend previously and was told to be back 
on Saturday, August 8, 1970 for drills starting at 2 p.m. The 
Unit's Attendance Roster for the 8th and 9th of August 1970 
showed that the appellant was present at the drill from 2 to 
6 p.m. on August 8, 1970 and unexcused absence for the drill 
for the second period on August 8, 1970 and both drills on 
Sunday August 9, 1970.  It was reported that the Unit Aide 
could not give a satisfactory answer for such entries.  

In a statement in September 1970, received in June 1977, W. 
P. D. reported that he was responsible for the appellant at 
the time he was in Washington, D.C., and the appellant left 
his house about 2:30 or 3 a.m. on August 8, 1970 to come to 
the meeting and he thought the appellant was home (in North 
Carolina) until Sunday morning when he was called and 
informed that the appellant was in the hospital.

In a statement in June 1977, the appellant's grandmother 
reported that she did not tell anyone that the appellant was 
not on his way to a weekend drill on August 8, 1970 because 
that would not be the truth.  In fact, the appellant was home 
the weekend before, August 1 and 2, 1970 and went to attend a 
reserve meeting but was told that it was the wrong weekend 
and to come back the following weekend, August 8 and 9, 1970 
for his reserve drill.  She told the appellant to stay with 
her during the week of August 3-7, 1970 so he would not have 
the expense of another trip back from Washington, D.C. to 
attend a reserve meeting on August 8 and 9, 1970.  The 
appellant told her that he had to go back to Washington, D.C. 
because of his job.  The appellant was on his way from her 
son's house in Washington, D.C. to the bus station early in 
the morning of August 8, 1970 to attend the reserve drill 
that was scheduled at 2 p.m. that afternoon.  He suffered 
crippling injuries between her son's house and the bus 
station and had to be hospitalized in Washington D.C.  She 
wen to the Reserve Center a few days later to find out if the 
appellant had any insurance for his hospitalization and that 
was all she discussed with the representative.  She did not 
tell them what was stated by the representative.  

The appellant reported in June 1977 that he was living with 
his uncle (W. P. D.) in Washington D.C. and was employed 
there and traveled to North Carolina to attend the Reserve 
drills.  He left his uncle's house between 2:30 and 3:00 a.m. 
on August 8, 1970 and was walking to the bus station in 
Washington D.C. to take a bus to the Reserve drill when he 
was struck down and subsequently hospitalized in the 
Washington Hospital Center in Washington D.C.  

By decision of the Board in January 1978, service connection 
for residuals of broken toes, fractured patellae, fractured 
femora, fractured jaw, and fractured skull was denied as the 
Board found that there was conflicting evidence on the points 
at issue on the appeal and insufficient evidence to establish 
that the appellant was proceeding directly to training at the 
time he sustained the injuries.  

Evidence received subsequent to the Board decision is reserve 
pay rosters and vouchers for the appellant and the 
appellant's testimony at the August 2002 Board hearing.  The 
transcript of the hearing testimony indicates that much 
testimony was inaudible.  However, the testimony combined 
with the recollection of the Board Member presiding over the 
hearing shows that appellant testified that he was in an 
accident in August 1970 in Washington, D.C. while on his way 
to the bus station to take a bus to North Carolina to attend 
a reserve duty drill.  The bus ride was about 10 hours.  He 
was in Washington D.C. living with his uncle because he could 
make more money working there than in North Carolina.  He 
worked within a five block area of his uncle's home and 
walked to work.  He worked until 11:00 p.m.  On August 8, 
1970, he went home after work, gathered his clothes and went 
to the bus station, and was late so ran and was hit and taken 
to the hospital.  It was a couple of days before his family 
knew what happened as they thought he was at the reserve 
drill.  

In this case, the Board finds that the evidence submitted 
since the January 1978 Board decision is sufficient to reopen 
the appellant's claim.  The testimony of the appellant at the 
August 2002 hearing, in particular as to the discussion 
regarding why the appellant was in Washington, D.C., and the 
timing of the accident in question is new in that it has not 
been considered previously and it is not cumulative of 
evidence already of record.  It is also material as it bears 
directly and substantially upon the matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hence, the claim is reopened by new and material evidence.

Having found that the evidence is new and material and must 
be considered in conjunction with all the evidence of record, 
the VA has a duty to assist the appellant in the development 
of facts pertaining to his claim.  This includes obtaining 
relevant private and VA medical records and providing the 
appellant with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  See 
38 U.S.C.A. § 5103A (West Supp. 2002) for the specific 
requirements for developing claims.  As noted above, the 
Board finds that this duty to assist has been satisfied in 
this case.

Further, the Board notes that the reopening of the 
appellant's claim raises a due process issue which was 
addressed by the Court in Bernard v. Brown, 4 Vet. App. 384 
(1993).  Pursuant to Bernard, the Board must consider whether 
addressing the appellant's claim on a de novo basis would 
cause prejudice to the appellant if it was not so considered 
by the RO.  In view of the outcome in this case, there is no 
prejudice to the appellant in adjudicating his claim. 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
1991& Supp. 2002); 38 C.F.R. § 3.303 (2001).  The term 
"active military, naval, or air service" includes active 
duty, and "any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West 1991); 38 C.F.R. § 3.6(a) (2001).  See Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Duty, other 
than full-time duty, performed by a member of the National 
Guard of any State, is considered to be inactive duty 
training.  38 C.F.R. § 3.6(d)(4) (2001).

In this case, the records show the appellant was scheduled 
for inactive duty training on August 8, 1970.

Additionally, a duty period means when authorized or required 
by a competent authority, an individual assumes an obligation 
to perform active duty for training or inactive duty training 
and is disabled or dies from an injury incurred while 
proceeding directly to or returning directly from such active 
duty for training or inactive duty training shall be deemed 
to have been on active duty for training or inactive duty 
training as the case may be.  The Department of Veterans 
Affairs will determine whether such individual was so 
authorized or required to perform such duty, and whether the 
individual was disabled or died from injury so incurred.  In 
making such determination, there shall be taken into 
consideration the hour on which the individual began to 
proceed or return; the hour on which the individual was 
scheduled to arrive for, or on which the individual ceased to 
perform, such duty; the method of travel performed; the 
itinerary; the manner in which the travel was performed; and 
immediate cause of disability or death.  38 C.F.R. § 3.6 (e) 
(2001).

In this case, resolving all reasonable doubt in favor of the 
appellant, the Board finds that the appellant was traveling 
directly to his Reserve duty in North Carolina when he was 
involved in an accident in which he sustained injuries.  The 
appellant is credible in testimony and the Board finds that 
the evidence is at least in equipoise in this case.  
Therefore, the Board finds that the evidence supports the 
appellant's claim.  38 C.F.R. § 3.102 (2001).


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for injuries sustained in an 
automobile accident.  Entitlement to service connection for 
injuries sustained in an automobile accident is granted.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

